Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] The financial performance of First Mid-Illinois Bancshares, Inc. was good during the first nine months of 2007 with diluted earnings per share increasing 4% to $1.15 per share compared to $1.11 per share during the same period in 2006. Net income increased to $7,470,000 for the first nine months of 2007 compared to $7,359,000 for the first nine months of 2006. All share and per share information for current and prior periods presented in this report have been adjusted to reflect the three-for-two stock split in the form of a 50% stock dividend completed in June 2007. Growth in both non-interest income and net interest income were the primary contributors to the increase in earnings. It is important to note for year-to-year comparisons that the consolidated financial statements include the results of Peoples State Bank of Mansfield since acquisition date of May 1, 2006. Non-interest income increased to $10,991,000 for the first nine months of 2007 as compared to $9,824,000 for the same period in 2006. Growth in customer deposit account balances led to an increase in service charge income. In addition, insurance revenues increased by $230,000 as a result of new business underwritten through The Checkley Agency, Inc., and decreased policy claims. In addition, fees received on ATM and debit cards increased as a result of an increase in the number of electronic transactions. Net interest income increased to $23,228,000 as compared to $22,748,000 for the first nine months of 2006. This was the result of growth in loan and investment balances. Loan balances on September 30, 2007 were $742 million as compared to $727 million on September 30, 2006 with the majority of the growth in commercial real estate loans. Deposit balances at September 30, 2007 were the same as last September at $791 million. However, $43 million in brokered deposits were allowed to mature during that time and were replaced by customer deposits. The growth in loans has offset a decline in the Company’s net interest margin. The Company’s year-to-date net interest margin was 3.45% on a tax-equivalent basis as compared to 3.57% for the first nine months of last year. Non-interest expense increased to $22,458,000 for the first nine months of 2007 compared with $20,947,000 for the first nine months of 2006.This increase is primarily attributed to having the costs associated with the three locations acquired in the Peoples acquisition for the full year of 2007.I would also like to mention that we recently closed facilities in Deland and the in-store facility in the Sullivan IGA due to the proximity to other First Mid locations. This did not and is not expected to have a material impact on the financial statements. We continue to stress the importance of credit quality. Our net charge-offs for the first nine months of 2007 were $338,000 as compared to $652,000 last year; but, we have seen an increase in the level of non-performing loans. Non-performing loans were $7.1 million on September 30, 2007 as compared to $3.6 million on September 30, 2006. This increase was primarily due to insufficient cash flow on commercial real estate loans to one borrower which totaled $3 million. We believe we are adequately collateralized on these credits and are actively working with the borrower on repayment plans. We also continue to provide our shareholders with liquidity for their First Mid investments through our ongoing share repurchase program. During the first nine months of2007, we repurchased approximately 193,000 shares at a total cost of $5.3 million. This program has proven to be a solid way of increasing shareholder value, as well as providing a supplement to open-market liquidity for our shareholders.Any shareholder who would like to sell their stock should contact Lee Ann Perry, Manager of Shareholder Services at (217) 258-0493. Thank you for your continued support of First Mid-Illinois Bancshares, Inc. /s/ William S. Rowland Sincerely, William S. Rowland Chairman and Chief Executive Officer October 25, 2007 First Mid-Illinois Bancshares, Inc. 1515 Charleston Avenue Mattoon, Illinois 61938 217-234-7454 www.firstmid.com CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) Sep 30 Dec 31 2007 2006 Assets Cash and due from banks $ 22,406 $ 20,266 Federal funds sold and other interest-bearing deposits 12,973 1,570 Investment securities: Available-for-sale, at fair value 188,783 184,266 Held-to-maturity, at amortized cost (estimated fair value of $1,211 and $1,346 at September 30, 2007 and December 31, 2006, respectively 1,198 1,323 Loans 742,050 723,568 Less allowance for loan losses (6,136 ) (5,876 ) Net loans 735,914 717,692 Premises and equipment, net 15,761 16,293 Goodwill, net 17,363 17,363 Intangible assets, net 4,519 5,148 Other assets 21,691 16,638 Total assets $ 1,020,608 $ 980,559 Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ 114,759 $ 121,405 Interest bearing 676,142 649,190 Total deposits 790,901 770,595 Repurchase agreements with customers 58,892 66,693 Other borrowings 64,000 37,800 Junior subordinated debentures 20,620 20,620 Other liabilities 7,113 9,065 Total liabilities 941,526 904,773 Stockholders’ Equity: Common stock ($4 par value; authorized18,000,000 shares; issued 7,120,368 shares in 2007 and 8,552,886 shares in 2006) 28,503 22,808 Additional paid-in capital 23,147 21,261 Retained earnings 48,400 68,625 Deferred compensation 2,531 2,629 Accumulated other comprehensive income (loss) 237 19 Treasury stock at cost, 746,874 shares in 2007 and 2,121,269 in 2006 (23,736 ) (39,556 ) Total stockholders’ equity 79,082 75,786 Total liabilities and stockholders’ equity $ 1,020,608 $ 980,559 CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands) (unaudited) For the nine months ended September 30, 2007 2006 Interest income: Interest and fees on loans $ 37,565 $ 34,169 Interest on investment securities 6,774 5,937 Interest on federal funds sold & other deposits 180 208 Total interest income 44,519 40,314 Interest expense: Interest on deposits 16,230 13,091 Interest on repurchase agreements with customers 1,800 1,665 Interest on other borrowings 2,084 1,890 Interest on subordinated debt 1,177 920 Total interest expense 21,291 17,566 Net interest income 23,228 22,748 Provision for loan losses 598 575 Net interest income after provision for loan losses 22,630 22,173 Non-interest income: Trust revenues 1,924 1,801 Brokerage commissions 371 418 Insurance commissions 1,573 1,343 Services charges 4,152 3,897 Securities gains (losses), net 211 66 Mortgage banking revenues 400 288 Other 2,360 2,011 Total non-interest income 10,991 9,824 Non-interest expense: Salaries and employee benefits 12,218 11,391 Net occupancy and equipment expense 3,644 3,570 Amortization of intangible assets 629 545 Other 5,967 5,441 Total non-interest expense 22,458 20,947 Income before income taxes 11,163 11,050 Income taxes 3,693 3,691 Net income $ 7,470 $ 7,359 Per Share Information (unaudited) For the nine months ended September 30, 2007 2006 Basic earnings per share $ 1.17 $ 1.13 Diluted earnings per share $ 1.15 $ 1.11 Book value per share at June 30 $ 12.53 $ 11.69 Market price of stock at June 30 $ 25.70 $ 27.67 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (unaudited) For the nine months ended September 30, 2007 2006 Balance at beginning of period $ 75,786 $ 72,326 Net income 7,470 7,359 Dividends on stock (1,182 ) (1,128 ) Issuance of stock 1,464 1,481 Purchase of treasury stock (5,299 ) (5,303 ) Deferred compensation and other adjustments 625 408 Changes in accumulated other comprehensive income (loss) 218 587 Balance at end of period $ 79,082 $ 75,730
